Citation Nr: 1242817	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  12-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating  for bilateral hearing loss prior to December 14, 2011, and a rating in excess of 40 percent since December 14, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 December 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective July 28, 2008.  

The Veteran submitted new evidence concerning his bilateral hearing loss disability in February 2011, within one year of the issuance of the March 2010 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the March 2010 rating decision granting service connection and assigning a noncompensable disability rating for the Veteran's bilateral hearing loss never became final.

Subsequently, in a March 2011 rating decision, the RO continued a noncompensable disability rating for the Veteran's bilateral hearing loss.  Afterward, in a September 2012 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 40 percent, effective December 14, 2011. 

As a final introductory matter, the Board notes that the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) was previously denied by the RO in a January 2012 rating decision.  The Veteran was notified of that decision, but did not file a subsequent Substantive Appeal for that claim.  Therefore, the issue of entitlement to a TDIU is not on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's increased rating claim for bilateral hearing loss.

The Board notes that a remand is necessary to obtain any outstanding VA treatment records.  In a July 2012 statement, the Veteran reported that he had a hearing test conducted at the VAMC Hampton on May 8, 2012.  These records have not been obtained and associated with the claims file.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AMC should obtain any available outstanding VA treatment records, to include records from the VAMC Hampton.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



